Citation Nr: 1143126	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-20 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a neck disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1993 to May 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

When this case was previously before the Board in July 2010, it was remanded for further action by the originating agency.  


FINDING OF FACT

No knee, back or neck disability was present in service; the Veteran does not have arthritis of any of these joints; and no current knee, back or neck disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  Right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  Left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


4.  Neck disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the record reflects that the Veteran was provided all required notice, by a letter mailed in February 2008, prior to the initial adjudication of the claim.

In addition, service treatment records and pertinent post-service treatment records have been obtained and the Veteran has been afforded appropriate VA examinations.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  The RO/AMC also substantially complied with the Board's remand by readjudicating the Veteran's claim in light of new evidence submitted after the May 2009 VA Form 9, and sending the Veteran a Supplemental Statement of the Case in June 2011.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not identified any other evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has chronic low back, bilateral knee, and neck disabilities due to the daily activities he had to perform while on active duty.  The activities included daily runs, road marches while carrying 80 to 100 pounds of gear, and jumping out of airplanes as a paratrooper.  The Veteran specifically stated that he was a member of an airborne infantry unit and served as a Jump Master.  The Veteran's DD 214 and service treatment records confirm that he served in an airborne unit and received a senior parachutist badge.

The Veteran does not contend and the record does not show that any of the claimed disabilities were present in service or manifested within one year after his discharge from service.  In addition, the medical evidence does not show that he has been found to have arthritis in any of these joints.

The Veteran was afforded VA examinations in response to his claims in July 2008.  The examiner diagnosed chronic lumbar strain, chronic bilateral knee strain and chronic cervical strain.  Following the examinations and the review of the claims file, the examiner opined with respect to each of the diagnosed disorders that it was less likely than not that the disorder was etiologically related to the Veteran's active service.  The rationale for the opinions was that the Veteran had no relevant complaints in service and received no pertinent treatment in service.  The Board notes that the rationale provided by the physician is consistent with the history provided by the Veteran at the examination and with the record as a whole.  In particular, the Board notes that the Veteran has not alleged that he experienced any back, neck or knee symptoms during service and the service treatment records do not document any such symptoms. 

In light of the foregoing evidence, the Board must conclude that service connection is not warranted for any of the disabilities at issue.  In so concluding, the Board has found no reason to doubt the Veteran's credibility.  The Board does not dispute any of the Veteran's contentions concerning his activities during service, the nature of his symptoms or when the symptoms developed.  However, the fact remains that the Veteran has not alleged that any of the claimed disabilities were manifested in service.  Instead, he is asserting that the disabilities developed after service as a result of his activities during service.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

At the videoconference hearing in February 2010, the Veteran was informed that medical evidence linking his claimed disabilities to service was required to substantiate the claims.  Unfortunately, the Veteran was unable to obtain any such evidence.  As discussed above, the medical evidence addressing the etiology of the disabilities at issue is against the claims.

In reaching this decision, the Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a neck disability is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


